Case: 15-10270      Document: 00513165138         Page: 1    Date Filed: 08/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10270                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 21, 2015
FALECIA V. BROWN,                                                          Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

US AIRWAYS; AMERICAN AIRLINES, INCORPORATED; DEBORAH R.
SIMMONS, Corporate Security; RHONDA ATOR, Sr. Specialist Employee
Relations Division; LEIGH BOGGS, Accounts Receivable Department;
CHRIS ABBEY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-968


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Falecia Brown, pro se, filed a Title VII claim against her former employer
American Airlines and others. The district court dismissed for failure to state
a claim. Brown untimely appealed. We DISMISS the appeal.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10270    Document: 00513165138      Page: 2   Date Filed: 08/21/2015



                                  No. 15-10270
      Brown was an employee of American Airlines in the Dallas-Fort Worth
area. American fired Brown in April 2014 after she claimed that two managers
violated company policies on travel. American’s human resources department
investigated whether her access and review of managers’ travel records
complied with company policy. American determined Brown accessed and
disclosed employee travel information in violation of company policy. She was
given the choice of: (1) accepting a written counseling action; (2) resigning and
accepting severance benefits; or (3) terminating her employment with the
option to file a grievance. Brown chose the third option and filed a claim under
Title VII with the EEOC.       The EEOC was “unable to conclude that the
information obtained establishe[d] violations of the statutes.”
      In December 2014, Brown filed suit in the United States District Court
for the Northern District of Texas. Instead of filing an answer, American filed
a motion to dismiss for failure to state a claim upon which relief could be
granted. Brown filed a reply and motion to amend her complaint. The district
court ordered that Brown’s motion be unfiled because it did not comply with
local rules: it did not contain a copy of the proposed amended pleading or a
judge’s copy. Brown never filed a revised reply. On February 5, 2015, the
district court issued a final judgment dismissing all of Brown’s claims for
failure to state a claim under Title VII.
      On February 25, Brown filed a motion under Federal Rule of Civil
Procedure 59(e) to alter or amend the judgment. The district court again found
her filing did not comply with local rules and ordered it unfiled. Brown did not
attempt to file a corrected motion. On March 9, five days after the deadline for
filing a Rule 59 motion, Brown filed a motion to extend the time to file a Rule
59 motion. The district court correctly found that under Federal Rule of Civil
Procedure 6(b)(2), it could not extend the time to file a Rule 59 motion. On


                                        2
    Case: 15-10270      Document: 00513165138     Page: 3    Date Filed: 08/21/2015



                                  No. 15-10270
March 31, 53 days after the district court entered final judgment, Brown filed
her notice of appeal.
      Under Federal Rule of Appellate Procedure 4(a)(1)(A), appellants must
file their notices of appeal within 30 days of the entry of final judgments. “A
timely filed notice of appeal is an absolute prerequisite to this court’s
jurisdiction.” Moody Nat’l Bank of Galveston v. GE Life and Annuity Assurance
Co., 383 F.3d 249, 250 (5th Cir. 2004). “[A] timely filed Rule 59(e) motion . . .
will toll the time for filing an appeal until the district court disposes of the
motion.” Id. Here, the district court rendered final judgment on February 5,
and then ordered that Brown’s Rule 59 motion be unfiled. Because Brown
never effectively filed a motion tolling the time for filing a notice of appeal, the
notice of appeal was untimely. We do not have jurisdiction to hear this appeal.
      DISMISSED.




                                         3